 


113 HR 3553 IH: To allow a credit against income tax for employers who pay their Federal contractor employees compensation lost by reason of the Federal Government shutdown.
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3553 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2013 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To allow a credit against income tax for employers who pay their Federal contractor employees compensation lost by reason of the Federal Government shutdown. 
 
 
1.Credit for employers who pay Federal contractor employees compensation lost by reason of shutdown 
(a)In generalIn the case of an employer whose employees provide services to the Federal Government in an applicable Federal building under a Federal contract, there shall be allowed as a credit against the tax imposed by chapter 1 of the Internal Revenue Code of 1986 for the taxable year an amount equal to the sum of the shutdown payments with respect to employees of the taxpayer during the taxable year. 
(b)DefinitionsFor purposes of this section— 
(1)Applicable Federal buildingThe term applicable Federal building means any building used for official purposes by any office or entity over which the Committee on House Administration of the House of Representatives has jurisdiction under the Rules of the House of Representatives during the One Hundred Thirteenth Congress.  
(2)Shutdown payments 
(A)In generalThe term shutdown payments means any payment which is made by the employer to an individual with respect to the shutdown period that represents all or a portion of the wages the individual would have received from the employer if the individual were performing services for the employer under such Federal contract during the shutdown period. 
(B)Shutdown periodThe term shutdown period means the period of partial Federal Government shutdown resulting from the lapse in Federal appropriations beginning on October 1, 2013, and ending on October 16, 2013.  
(c)Special rulesFor purposes of this section— 
(1)Treated as part of business creditThe credit determined under subsection (a) shall be treated as a credit listed in section 38(b) for the taxable year (and not allowed separately under subsection (a)).  
(d)TerminationThis section shall not apply to any payments made in any taxable year beginning after December 31, 2014. 
 
